Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages 
and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Strubbe et al. (US 6,721,706) and in view of Hirota (US 6,477,437).
As to claim 1, Strubbe teaches a system implementing a human-machine interface, comprising:
a device ( Fig.1) including operational components;

control electronics, 100, including a processor and memory, in communication with the device, microphone, speaker, and wherein the control electronics is operative to perform the following functions:
perform a speech recognition function to interpret verbal commands and queries received from a user through the microphone (Fig.9, 215),
implement a chatbot (conversation simulator, 410, 415, 275/260) using an associated database stored in the memory to analyze the verbal commands and queries (Fig.2, 410) and formulate responses (415) thereto, and
perform a voice synthesis function (275) to deliver the formulated responses in spoken form to the user through the speaker.


    PNG
    media_image1.png
    762
    531
    media_image1.png
    Greyscale


It is noted that Strubbe doesn’t explicitly teach where the device is a utilization device.

However, Hirota in same field, teaches a system (Fig.3A) 
 comprising: a device comprising a microphone 13e, speaker 36, display 13a, controller  (21, 31; Col.8, lines 38-50) including a processor and memory, speech recognition, and response generation software for conducting interactive assembly simulation with an operator wherein the device is a utilization device (work, assembly or simulation terminal 13 providing workers and operators operation/assembly instructions) (Figs.5-9, 3B, 10B; Col.3, lines 8-68; Col.5, lines 1-51)

    PNG
    media_image2.png
    421
    501
    media_image2.png
    Greyscale

	The modification and combination of the analogous art would be obvious to one of ordinary skill in the art at the time of applicant’s invention for the purpose of providing simulated interactive instructions to machine operators.

As to claim 2, Strubbe teaches including an Internet interface, 200, and wherein the control electronics is further operative to automatically search and download online information (stored in resource data 450) for use in formulating responses to the verbal commands and queries received from a user (Fig.4; Col.20, lines 15-55). Hirota also teaches network interface, 12, between the working terminal and remote central control apparatus 11 where instructions and responses to and of the worker are exchanged (Fig.3).
As to claim 4, it is inherent in Hirota teaching that information regarding the make and model of the utilization device (the simulation terminals 13) are stored at the central station  (Fig.10A).
As to claim 5, Strubbe teaches wherein the verbal commands and queries received from a user and the response thereto comprise a natural language conversation (Col.19, lines 20-54).
As to claim 6, Hirota teaches wherein the utilization device is one of the following:
an appliance; audio or video equipment; a vehicle; orother consumer, commercial or industrial equipment (Figs.5-9).





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.